DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2020 has been entered. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the constant speed motor of claims 1 and 26, the electrical circuit of claims 24 and 26 that re opened and closed by the valves,  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 7-13 and 18-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 26, it is unclear how a direct current battery can power a constant speed motor that causes the up and down movement of the diaphragm at a rate that is independent of a charge level of the direct current battery. If the battery charge level drops to zero, or a voltage too low to run the motor, how can the constant speed motor cause the up and down movement of the diaphragm at a rate that is 
Claims 2, 3, 7-13 and 18-25 are rejected for being dependent from rejected claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 9, 10, 12, 13, 19-23 and 25 is/are rejected, as best as understood, under 35 U.S.C. 103 as being unpatentable over Field et al. (2010/0147700) in view of Fahy et al. (7,938,299), further in view of Pilcher et al (2013/0330213) and Greenhalgh et al. (3,166,239)
Regarding claims 1 and 3, Field et al. shows an electrostatic sprayer device, comprising: a housing (10, 501,502); an electrostatic module (18, 35) inside the housing; a reservoir (12, 531) having a cavity adapted to contain a fluid, the reservoir configured to be removably coupled to the housing (fig 1, 10B); at least one nozzle (14, 508) configured to be fluidly connected to the reservoir, wherein the at least one nozzle is configured to emit the fluid in a direction along a flow pathway (inherent); a pump (24) configured to pull a vacuum in the reservoir and cause the fluid to flow from the reservoir to the at least one nozzle; a direct current battery (18) that powers at least the pump; an electrode assembly (35, 18) that is configured to electrostatically charge the 
but fails to disclose, wherein the cap comprises a one way valve that provides a vent for atmospheric fluid to enter into the interior of the reservoir from atmosphere as the pump pulls a vacuum in the reservoir,
and that the pump comprising a pump housing, at least one inlet valve, a diaphragm, and a constant speed motor, the constant speed motor configured to cause up and down movement of the diaphragm relative to the pump housing for pulling the vacuum independent of the charge level of the direct current battery.
 


Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to replace the cap of Field et al. with the cap of Field et al. in order to let air into the reservoir to equalize the pressure as taught by Fahy et al. (col 7, lines 55-68).
The above combination still does not disclose that that the pump comprising a pump housing, at least one inlet valve, at least one outlet valve,  a diaphragm, and a constant speed motor, the constant speed motor configured to cause up and down movement of the diaphragm relative to the pump housing for pulling the vacuum independent of the charge level of the direct current battery.
However, Pilcher et al teaches a diaphragm pump that includes a pump housing (128, 140), at least one inlet valve (142), at least one outlet valve (144), a diaphragm (134), and a constant speed motor (106).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to use a pump and motor similar to the one in Pilcher et al in the device of Field et al. as modified above, in order to have a pump with increased pump life as taught y Pilcher et al. (abstract).
The above combination still fails to teach a constant speed motor.
However, the motor of the diaphragm pump of  Greenhalgh et al. is the constant speed motor configured to cause up and down movement of the diaphragm relative to the pump housing for pulling the vacuum independent of the charge level of the direct current battery.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to use a constant speed motor in the above combination so that the motor always runs at a constant speed. 


Regarding claim 10, Field et al. as modified above does not include a tool that can remove the nozzle housing from the housing.  
However, the examiner takes Official Notice that plyers are well known tools that can be used to remove nozzle housings.
Therefore, it would have been obvious to one of ordinary skill in the art to add a pair of plyers to the device of Field et al. as modified above, in order to easily take apart and put back together the spray gun.

Regarding claim 12, wherein the housing is sized and shaped to be held in a single hand of a user (fig 1 of Field).
Regarding claim 13, the housing includes a handle (fig 1) and a trigger (26) that is actuated to active the device.
Regarding claims 19-21, the reservoir is directly attached to the housing (Field) and the reservoir is at least partially rigid.
Regarding claim 22, wherein the constant speed motor is configured to, relative to a variable speed motor, generate a uniform pressure output from the pump to the at least one nozzle and maintain a consistent spray performance (this is inherent).
Regarding claim 23, wherein the at least one inlet valve comprises a top inlet valve disposed in a top surface of the pump housing and a bottom inlet valve disposed in bottom surface of the pump housing (the top 142 and the bottom 142), and wherein the at least one outlet valve comprises a top outlet valve disposed in the top surface of the pump housing and a bottom outlet valve disposed in the bottom surface of the pump housing (the top 14 and the bottom 144).
Regarding claim 25, the at least one nozzle is configured to emit the positively charged fluid in the direction along the flow pathway. This will cause a wrapping effect 


Claims 1-3, is/are rejected, as best as understood, under 35 U.S.C. 103 as being unpatentable over Field et al. (2010/0147700) as modified by Fahy et al. (7,938,299), Pilcher et al (2013/0330213) and Greenhalgh et al. (3,166,239) above, further in view of Ohno (7,784,718).
Regarding claims 1-3,  Field et al. as modified above, shows all aspects of the applicant’s invention as in claim 1 above, but fails to disclose: a first electrode assembly formed of a plurality electrodes electrically attached to the electrostatic module, wherein each electrode emits ions along an axis that is parallel to the flow pathway of the fluid emitted from the nozzle such that the plurality electrodes form a static electrical field through which the fluid passes.
However, Ohno shows an electrostatic sprayer that includes disclose a first electrode assembly (22, 20) formed of a plurality electrodes positioned in a ring arrangement (fig 1) around at least one nozzle(16) and electrically attached to an electrostatic module (40), wherein each electrode emits ions along an axis that is parallel to the flow pathway of the fluid emitted from the at least one nozzle such that the plurality of electrodes form a static electrical field through which the fluid passes (fig 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was filed  to add the first electrode assembly 22 and 20 of Ohno to the spray gun of Field et al. as modified above, and have it be located around the 

Claims 7, 8 and 11 is/are rejected, as best as understood, under 35 U.S.C. 103 as being unpatentable over Field et al. (2010/0147700) as modified by Fahy et al. (7,938,299), Pilcher et al (2013/0330213)  and Greenhalgh et al. (3,166,239) above, further in view of Lammers (7,159,797).
Regarding claims 7 and 8, Field et al. as modified above, shows all aspects of the applicant’s invention as in claim 1 above, but fails to disclose wherein the at least one nozzle includes three nozzles, wherein each of the three nozzles are movable relative to the flow pathway so that a user can selectively fluidly couple a desired nozzle to the reservoir.
However, Lammers shows a spray head having three nozzles, wherein each of the three nozzles are movable relative to the flow pathway so that a user can selectively fluidly couple a desired nozzle to the fluid path.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was filed to replace the nozzle of Field et al. as modified above, in order to allow for four different spray patterns as taught by Lammers. 
Regarding claim 11,  the at least one nozzle includes three nozzles (lammers) that are movable so that a user can selectively fluidly couple a desired nozzle to the reservoir, and wherein the tool (the plyers that were added with an above 103) can also move the nozzles.  


Regarding claim 18, the Field as modified above shows all aspects of the applicant’s invention as in claim 1 above, including wherein the housing includes a handle and a trigger that is actuated to active the device (fig 1 Field), but fails to disclose an electrical ground element embedded in the handle, the electrical ground element positioned so that the electrical ground element contacts a user's hand when a user grasps the handle.  
However, Mastumoto et al teaches an electrostatic spray gun with a ground element [0025] positioned on the handle (4).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was field to make the handle of Field as modified above, out of an electroconductive material in order to connect the gun to a ground potential as taught by Mastumoto et al [0025].


Allowable Subject Matter
Claim 24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 26 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.


Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON J BOECKMANN whose telephone number is (571)272-2708.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./
/JASON J BOECKMANN/           Primary Examiner, Art Unit 3752                                                                                                                                                                                              11/25/20